--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.1
[OXIS LETTERHEAD]




October 1, 2009
Gentlemen:


This letter is to inform you that Oxis International, Inc., a Delaware
Corporation (the "Company") is contemplating entering into an agreement to
pursue additional financing.  The financing consists of the issuance of up to
$2,000,000 worth of 0% Convertible Debentures and Warrants to accredited
investors which shall close on or prior to October 1, 2009 (the “Additional
Financing”).
 
Reference is made to the (i) Securities Purchase Agreement, dated as of October
25, 2006 (the "Securities Purchase Agreement") between Bristol Investment Fund
Ltd. (“Bristol”) and the Company and (ii) those certain convertible promissory
notes issued October 8, 2008, March 19, 2009, April 7, 2009, April 28, 2009, May
21, 2009 and June 25, 2009 (the “Bristol Bridge Notes”). All terms defined in
the Securities Purchase Agreement shall have the same meaning when used in this
letter unless otherwise defined herein.
 
Pursuant to Section 4.13 of the Securities Purchase Agreement and Section 11 of
the Bristol Bridge Notes, upon any issuance by the Company or any of its
subsidiaries of common stock or common stock equivalents for cash consideration
(a “Subsequent Financing”), Bristol shall have the right to participate in up to
an amount of the Subsequent Financing equal to 100% of the Subsequent Financing
on the same terms, conditions and price provided for in the Subsequent
Financing.  By way of this letter, Bristol hereby waives the notice requirements
with respect to its right to participate in the Additional Financing.
 
Pursuant to Section 4.14(a) of the Securities Purchase Agreement, until 90 days
after the Effective Date, neither the Company nor any Subsidiary shall issue
shares of Common Stock or Common Stock Equivalents.  By way of this letter,
Bristol hereby waives it right to prevent the Company from issuing shares of
Common Stock or Common Stock Equivalents in connection with the Additional
Financing.
 
Reference is made to the 0% Convertible Debenture, dated as of October 25, 2006
(the "Debenture") between Bristol and the Company. All terms defined in the
Debenture shall have the same meaning when used in this letter unless otherwise
defined herein.  Pursuant to Section 5(b) of the Debenture, if the Company sells
or grants any option to purchase or sells or grants any right to reprice, or
otherwise disposes of or issues (or announces any sale, grant or any option to
purchase or other disposition), any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock at an effective price per
share that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price”) then the Conversion Price shall be reduced to equal the Base
Conversion Price.  By way of this letter, Bristol hereby waives it right to an
adjustment of the Conversion Price in connection with the Additional Financing.
 
Reference is made to the form of Warrant, dated as of October 25, 2006 (the
"Warrant") between Bristol and the Company. All terms defined in the Warrant
shall have the same meaning when used in this letter unless otherwise defined
herein.  Pursuant to Section 3(b) of the Warrant, If the Company or any
Subsidiary thereof, as applicable, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase or sell or grant any
right to reprice its securities, or otherwise dispose of or issue (or announce
any offer, sale, grant or any option to purchase or other disposition) any
Common Stock or

 
 

--------------------------------------------------------------------------------

 

Common Stock Equivalents entitling any Person to acquire shares of Common Stock,
at an effective price per share less than the then Exercise Price (such lower
price, the “Base Share Price”), then the Exercise Price shall be reduced and
only reduced to equal the Base Share Price and the number of Warrant Shares
issuable hereunder shall be increased such that the aggregate Exercise Price
payable hereunder, after taking into account the decrease in the Exercise Price,
shall be equal to the aggregate Exercise Price prior to such adjustment.   By
way of this letter, Bristol hereby waives it right to an adjustment of the
Exercise Price and the number of Warrant Shares in connection with the
Additional Financing.
 
Pursuant to Section 7 of the Bristol Bridge Note, if the Company sells or grants
any option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues any common stock or securities convetible into common
stock at a price per share lower than the conversion price in the Bristol Bridge
Notes, (such lower price, the “Base Conversion Price”) then the Conversion Price
shall be reduced to equal the Base Conversion Price.  By way of this letter,
Bristol hereby waives it right to an adjustment of the Conversion Price in
connection with the Additional Financing.
 



 
OXIS INTERNATIONAL, INC.






/s/ Anthony Cataldo
Anthony Cataldo
Chief Executive Officer








AGREED AND ACKNOWLEDGED:
BRISTOL INVESTMENT FUND LTD




/s/Paul Kessler
Name: Paul Kessler
Title: Director
